  Case 1:20-cr-00030-BMC Document 15 Filed 06/16/20 Page 1 of 2 PageID #: 45
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
RCH                                                 271 Cadman Plaza East
F. #2019R00927                                      Brooklyn, New York 11201


                                                    June 16, 2020

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Ivan Reyes Arzate
                      Criminal Docket No. 20-030 (BMC)

Dear Judge Cogan:

               The parties respectfully submit this written status update to the Court in the
above-captioned matter. In light of the COVID-19 pandemic presently affecting New York
City, the parties respectfully request that the Court adjourn the upcoming status conference
scheduled for June 23, 2020, for 60 days. The parties agree that an order of excludable delay
is appropriate until the next status conference, based on the Court’s previous complex case
designation in this matter and Administrative Order 2020-20. The government has continued
the process of collecting and reviewing discovery for production to the defendant on a rolling
basis and has, to date, produced more than 13,000 pages of discovery material to the defendant.
The parties do, however, continue to face delays in preparing for trial in this case, in light of
the pandemic, including limitations on the government’s ability to collect additional discovery
materials for disclosure and meet with incarcerated witnesses, as well as limitations on defense
  Case 1:20-cr-00030-BMC Document 15 Filed 06/16/20 Page 2 of 2 PageID #: 46



counsel’s ability to meet with the defendant. An order of excludable delay will also permit the
parties to continue engaging in plea negotiations, in an effort to resolve this case with a
disposition short of trial.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:       /s/
                                                   Michael P. Robotti
                                                   Ryan Harris
                                                   Erin Reid
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000




cc:    Mark DeMarco, Esq.
       Clerk of the Court (BMC) (by ECF)




                                              2
